DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danner (8,485,314).
	With respect to Claim 1, Danner teaches a muffler (Figures 5 or 6, #10) comprising: an exhaust pipe (12) including communication holes (32/34 – Col. 5, Lines 54-56; Col. 6, Lines 20-23) and configured to allow an exhaust gas to flow through an interior of the exhaust pipe (12); a shell (20) disposed outside the communication holes (32/34) to cover the communication holes; and a cover (36) having a tubular shape and disposed between the exhaust pipe (12) and the shell (20) and at a specific distance from the exhaust pipe (12), the cover (36) covering at least one of the communication holes (32/34).  
	With respect to Claim 3, Danner teaches wherein both ends of the cover (Figure 5, #36) in the axial direction of the exhaust pipe (12) are fixed to the exhaust pipe (12).  
	With respect to Claim 4, Danner teaches wherein at least one of the both ends of the cover (Figure 6, #36) in the axial direction of the exhaust pipe (12) is formed as an open end, the open end including a gap between the cover (32) and the exhaust pipe (12).  
	With respect to Claim 5, Danner teaches wherein the cover (36) includes auxiliary holes (34 – Col. 3, Lines 14-17) disposed in a part facing an outer peripheral surface of the exhaust pipe (12).  
	With respect to Claim 6, Danner teaches further comprising a sound absorbing material (Figure 5, within space #38 – Col. 6, Lines 14-19) disposed between the exhaust pipe (12) and the cover (36), the sound absorbing material covering the communication holes (34).
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourne (2,043,731).
	With respect to Claim 1, Bourne teaches a muffler (Figures 2-3) comprising: an exhaust pipe (4) including communication holes (perforations in pipe #4 clearly seen – Page 2, Col. 2, Lines 25-32) and configured to allow an exhaust gas to flow through an interior of the exhaust pipe (4); a shell (1/2/3) disposed outside the communication holes to cover the communication holes (clearly seen); and a cover (9) having a tubular shape and disposed between the exhaust pipe (4) and the shell (1/2/3) and at a specific distance from the exhaust pipe (4), the cover (9) covering at least one of the communication holes (defined by perforations of pipe #4).  
	With respect to Claim 2, Bourne teaches wherein each of the exhaust pipe (4) and the cover (9) has a cylindrical shape and a common central axis, and wherein a diameter of the exhaust pipe (4) is set to not less than 1.8 times as large as a distance between the exhaust pipe (4) and the cover (9), as best seen in Figures 2-3.  
	With respect to Claim 3, Bourne teaches wherein both ends of the cover (9) in the axial direction of the exhaust pipe (4) are fixed (via end walls #2/3) to the exhaust pipe (4).  
	With respect to Claim 5, Bourne teaches wherein the cover (9) includes auxiliary holes (perforations in pipe #9 clearly seen – Col. 2, Page 2, Lines 35-41) disposed in a part facing an outer peripheral surface of the exhaust pipe (4).  
	With respect to Claim 6, Bourne teaches further comprising a sound absorbing material (8) disposed between the exhaust pipe (4) and the cover (9), the sound absorbing material (8) covering the communication holes (perforations in pipe #4 clearly seen – Page 2, Col. 2, Lines 25-32).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to muffler are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837